Title: To James Madison from an Unidentified Correspondent, 30 June 1814
From: 
To: Madison, James


        
          Sir
          Baltimore 30th June 1814
        
        The writer of this letter is sincerely attached to Democratic principles, was a warm approver of Mr Jefferson’s administration, and not less so of yours, he has not infrequently been obliged to defend your conduct against Fœderalists, as well as some of your former friends, of late your opponents, & the friends of DeWitt Clinton. Want of energy is a very common charge brought against you, and unsuitable appointments to office, especially in the Military department; I am sorry that I cannot oppose these opinions on solid ground. Last year this port, & harbour, were left in a very defenceless state, till the season was considerably advanced, and its measures of defence were more owing to the spontaneous efforts of the Citizens, than to the provident care of Government. This year when our enemies hands are left entirely unencumbered by any other foe, when she commands a larger disposeable force, & of a very superior quality to what she ever had before, flushed with victory; when every moment may be expected to waft them to our shores, we are as supine, and as much at our ease, as if we were in the most profound peace. Is the Executive doing its duty in permitting this hazardous calm? Is it possessed of information that tells it there is no danger, that peace is certain? Or is it the paltry consideration of the expence, or that the remainder of the loan may be sold a few pcent lower? that cause Executive silence. From whatever cause proceeding, it involves a dreadful responsibility.
        If the President is not certain of peace, should not we be animated by him to an energetic state of preparation? should we not be informed that powerful attacks might be made on our coast, & against our Cities, that our best exertions might be insufficient to repel, at least without great loss?
        Would it not be a prudent measure to order out from 10,000 to 20,000 of the Militia to encamp within an hour or two’s march of Boston, a similar number at Newyork, at Philadelphia, & at Baltimore, instantly? These troops if necessity occurred, cou’d be transported from one place to another, on foot, in carriages, in waggons, carts, or horses, as rapidly as possible, while free from hostile attack they should be busied in getting military instruction, of which they are at present miserably ignorant, & the most intelligent officers capable of teaching modern discipline, & maneuvres, should be scattered among them. I am not competent to prescribe exactly the various things that should be done, but I am certain little is done that can be of much importance, & that not a moment should be lost, in making every preparation for defence, I may be told that it would be very inconvenient at this present time to take the country man from

his harvest, but drafts could be so managed as to avoid any important inconvenience of this kind, besides, if ten or fifteen thousand of the British veterans, of Spain, & Portugal, make a successful landing on our coast, the harvest in that district will be good for little. Nor is the expence an argument of any weight, it is as dust in the balance, compared to the object in view.
        An absurd degree of presumption prevails among our Citizens, they think too highly of themselves, they think they abound in good Military officers, & that they themselves are sufficiently informed of Military duty. I am directly of a contrary opinion, I give them full credit for courage, but have no doubt of their great incompetence to meet veteran troops, & should greatly regret to see the experiment made.
        The National interests depend in a great measure on your personal conduct, your reputation is involved in its issue; events may occur to elevate the character of President Maddison, or to ruin it forever; but, I beseech you, to take such measures as in the opinions of the rational, the wise, the philosophic, should elevate you to the title of the chief of eight millions of freemen ’c.
        That suitable measures may be taken to preserve the rights of this great nation, that the war may be brought to a speedy & honourable issue, and that you may have the consolation to reflect, that by an extraordinary exertion of ability, zeal, & duty, you have been a chief man of these attainments is the sincere wish of your unknown friend.
      